Citation Nr: 9925811	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial (compensable) rating for scars of 
the mid-chest, upper back, and right wrist, residuals of 
squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for scars due to the removal of squamous 
cell carcinoma and assigned a noncompensable rating therefor.

The case was previously before the Board in August 1996 and 
was remanded to the RO for additional evidentiary 
development.  At that time, the issue was characterized as 
entitlement to an increased (compensable) rating for scars of 
the mid-chest and upper back, residuals of squamous cell 
carcinoma.  Following development on Remand, the case is now 
returned to the Board.

The Board notes that it had previously framed the issue now 
on appeal in terms of the veteran's entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has re-characterized the issue 
on appeal as set forth on the title page.

In addition to the above, subsequent to the Board's August 
1996 remand, a pathology report revealed a squamous cell 
carcinoma of the veteran's right wrist.  Thereafter, an April 
1997 rating decision expanded the grant of service connection 
to include a scar of the right wrist, due to the removal of a 
squamous cell carcinoma.  The Board finds that the evaluation 
of the veteran's right wrist scar is inextricably intertwined 
with the evaluation of his other service-connected scars.  
Accordingly, the Board has further recharacterized the issue 
on appeal in order to include the scar of the right wrist, as 
set forth on the title page.

The Board also notes that in the RO's initial rating decision 
in December 1994, service connection was granted for scars of 
the face, head, and back as residuals of squamous cell 
carcinoma due to exposure to mustard gas during service.  
Additional medical reports received after that rating showed 
squamous cell carcinoma of the upper back and mid-chest, but 
not of the face or head.  (See 38 C.F.R. § 3.316 which 
provides that service connection may be established for 
squamous cell carcinoma of the skin due to exposure to 
mustard gas but not for basal cell carcinoma.)  Accordingly, 
in a July 1997 rating decision, the RO severed service 
connection for scars of the head and face by finding clear 
and unmistakable error in the December 1994 rating decision 
that originally granted service connection.  The veteran was 
notified of this decision and provided his appellate rights 
in September 1997.  The record indicates that the veteran did 
not file a notice of disagreement with that rating decision.  
Accordingly, that issue is not before the Board.

The Board further notes that in July 1997 the veteran filed a 
claim seeking an increased evaluation for his service-
connected chronic obstructive pulmonary disease, then 
evaluated as 30 percent disabling.  An October 1997 rating 
decision granted a temporary total rating for a period of 
hospitalization but otherwise continued the 30 percent 
disability evaluation.  The veteran submitted a notice of 
disagreement with that rating decision in December 1997.  The 
Board notes, however, that the RO did subsequently grant a 
100 percent disability evaluation for this disorder, by a 
March 1999 rating decision.  This grant of a 100 percent 
disability evaluation was considered by the RO to be a full 
grant of the benefits sought for this issue and no statement 
of the case was issued.  Accordingly, that issue is also not 
before the Board.


REMAND

The veteran contends that the RO erred by failing to grant an 
initial compensable rating for scars resulting from the 
removal of squamous cell carcinomas of the skin, to include 
his mid-chest, upper back, and right wrist.

As noted in the introduction hereinabove, during the pendency 
of this appeal, a scar on the veteran's right wrist was added 
to the list of his service-connected scars by the RO.  The 
Board notes that the veteran has undergone multiple VA 
examinations of the skin, in September 1994, December 1996, 
and December 1997.  However, none of these examinations made 
any reference to the veteran's right wrist.  Without such 
development of the medical record, the Board can not properly 
evaluate the veteran's pending claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, this case 
must be remanded for the purpose of further development of 
the medical record.

The Board finds the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159 (1998).  That duty includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  See 
Fenderson, supra.

In light of the discussion above, the case is REMANDED for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected scars resulting 
from squamous cell carcinoma of the skin.  
The RO should request that the veteran 
furnish signed authorizations for release 
to the VA of private medical records in 


connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment records 
and any additional VA medical records, 
not already on file, and incorporate them 
into the claims folder.

2.  The RO should then schedule the 
veteran for a VA dermatologic examination 
to determine the current nature and 
severity of his service-connected scars 
of the mid-chest, upper back, and right 
wrist resulting from squamous cell 
carcinoma of the skin.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examiner should provide a detailed 
description, including location and 
characteristics, of the scars that are 
the residuals of the excision of the 
squamous cell carcinomas.  Photographs 
should be taken of the areas affected by 
the squamous cell carcinomas.  The 
dermatologist should indicate whether 
there is evidence of poorly nourished, 
superficial scars with repeated 
ulceration, evidence of tender and 
painful scars on objective demonstration, 
evidence of disfigurement due to the 
scars and, if so, whether it is of 
slight, moderate, severe, or an 
exceptionally repugnant or complete 
degree; whether the scars limit the 
function of the bodily part affected; and 
whether the scars have caused any 
constitutional symptoms or physical or 
functional impairment.  It is important 
that, prior to the examination, the 
examiner carefully review the veteran's 
claims file, to include a copy of this 
Remand and any evidence subsequently 
added to the claims file.  All 
findings, opinions and bases therefor 
should be set forth in a detailed 
typewritten report.  

3.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.

4.  The RO should then readjudicate the 
issue shown on the title page with 
consideration of the applicability of 
"staged" ratings.  See Fenderson, supra.  
If the benefit sought is denied, a 
supplemental statement of the case should 
be issued.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


